Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The Information Disclosure Statement filed on 2/3/2022 has been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

In summary, claims 1-17 are allowed. 

Reasons for allowance: 
The amendments of the claims on 2/3/2022 by applicant overcame all the previous objections and rejections by the examiner.  
The deposit has been made as ATCC PTA-127190 (see “Miscellaneous incoming letter” filed 2/3/2022.  The specification and claims have been amended accordingly to disclose and recite PTA-127190.  Also see specification (p34, [0123]-[0123]) regarding the term of the deposit.  
The prior art fails to teach or suggest Lactuca sativa “Payday” deposited as ATCC PTA-127190.  
The parent line(s) of Payday, provided as trade secret, has(have) been searched but not disclosed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663